United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZEN & IMMIGRATION SERVICES,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-66
Issued: June 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2011 appellant filed a timely appeal of the August 9, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
occupational disease in the performance of duty.
FACTUAL HISTORY
On January 28, 2011 appellant, then a 59-year-old immigration services officer, filed an
occupational disease claim, alleging chronic severe sinus infections, allergies and conditions
1

5 U.S.C. §§ 8101-8193.

affecting his heart and intestines due to dust and mold allergens in the building where his office
was located. He first became aware of his condition on October 14, 2009 and realized it was
causally related to his employment on November 24, 2009. Appellant worked intermittently.
His supervisor, Michelle Williamson, noted that he was last exposed to the conditions alleged to
have caused his illness on October 24, 2010 and was relocated to the Highlands building.
In an accompanying statement, Ms. Williamson noted that appellant began work in
September 2008 in the Highland building until October 1, 2009 when he agreed to relocate to the
Star building, a privately owned building that was leased.
He worked there until
October 24, 2010. Once management was advised of the mold, it notified the lessor of the
building and air quality tests were performed by Midwest Laboratories, which showed air quality
levels within acceptable standards. Ms. Williamson noted that a few employees were skeptical
of the test results claiming the landlord was not forthright and failed to ensure a comprehensive
test. The employing establishment acted on its concerns and had the General Services
Administration contract for another air quality assessment. An independent contractor was hired,
Occu-tec, and conducted a comprehensive Indoor Air Quality assessment of various items
including the heating and air conditioning system, sources of molds/odors, air plenums and air
sampling utilizing both air quality and surface tests. Ms. Williamson stated that the test results
identified acceptable air quality conditions and no readily apparent sources of molds/odors but
noted pollen levels were elevated which was due to the high pollen levels outside. The employer
submitted a copy of the air quality tests performed by Midwest Laboratories on
January 22, 2010. It showed outdoor testing of the building on the roof, dock, north exterior
entrance and south exterior entrance revealed mold and indoor testing on the janitorial second
floor, south lobby first floor, middle of the first floor, middle of the second floor and the second
floor, where mold was not detected. Also submitted was comprehensive Indoor Air Quality
assessment conducted by Occu-tec of July 19, 2010. It inspected the heating and air
conditioning system, sources of molds/odors, air plenums and air sampling utilizing both air
quality and surface tests and identified acceptable air quality conditions and no readily apparent
sources of molds/odors but noted pollen levels were elevated which was due to the high pollen
levels outside.
In a narrative statement, appellant noted that he developed sinus infections from
October 2009 to July 2010, caused by overexposure to mold and dust allergens in the Star
building. He noted being allergic and vulnerable to mold and indoor dust allergens. Appellant
stated that he had a mitral valve birth defect that was repaired in 2000 and diverticulitis
inflammation 15 years prior. He asserted that his chronic sinus infections in the workplace
lowered his resistance to other infections causing his heart and colon conditions. Appellant
believed management did not take appropriate action to remedy the situation, prolonged an
unhealthy situation and other employees became sick. He submitted e-mails dated October 2009
to August 2010, addressing the mold situation in the Star building and requesting union
assistance. Appellant submitted notes from employee “ADC” meetings dated November 24,
2009 to August 10, 2010 and requests for accommodation dated July 6 and September 28, 2010
seeking to be moved back to the Highland building. Also submitted was a job description for an
immigration services officer.
Appellant submitted a May 26, 2010 allergy skin test by Dr. Fred Kiechel, a Boardcertified otolaryngologist. A June 29, 2010 report from Dr. Richard J. Thompson, a Board-

2

certified family practitioner, noted that appellant had allergic reactions to mold spores and indoor
dust and repeated exposure to the allergens likely caused chronic sinus infections. He noted that
appellant underwent heart surgery to repair a defective mitral heart valve in 1999 and indicated
that the repaired valve was vulnerable to damage caused by the infections. Dr. Thompson noted
that appellant experienced arrhythmia and palpations on June 15, 2010 and underwent a heart
catheterization on June 22, 2010. Appellant reported that his work environment had more dust
and mold since he changed buildings in October 2009 and he reported headaches and chronic
sinus infections. Dr. Thompson stated that it appeared that the building in which appellant
worked prior to October 2009 caused less irritation and fewer health problems and recommended
appellant return to that building. Appellant was treated in the emergency room on July 27, 2010
and was diagnosed with tachycardia.
In a March 11, 2011 letter, OWCP advised appellant of the evidence needed to establish
his claim. It requested that he submit a physician’s reasoned opinion addressing the relationship
of his allergic condition to specific employment factors. OWCP also requested that the employer
address appellant’s allegation and provide information regarding any harmful substances to
which he may have been exposed.
Appellant submitted reports from Dr. James M. Flynn, a Board-certified cardiologist,
dated May 3 and July 19, 1999, who treated appellant for mitral valve prolapsed with severe
mitral regurgitation and mildly dilated left ventricle. Also submitted were reports from
Dr. Thompson dated June 4 to August 18, 1999, who noted that appellant had mitral valve
reconstruction on July 19, 1999 and was progressing well. On June 19, 1999 Dr. Deepak
Gangahar, a Board-certified cardiologist, performed mitral valve reconstruction and diagnosed
severe mitral regurgitation. Chest x-rays from July 15 to 21, 1999 revealed improving atelectasis
within the right mid lung. A June 15, 2010 echocardiogram revealed a left atrium mildly dilated,
mild mitral regurgitation, status post mitral valve repair and grade 1 diastolic dysfunction. A
June 16, 2010 stress test revealed moderate reversible ischemia in the basal to mid inferior wall
and normal left ventricular ejection. On June 22, 2010 appellant was treated by Dr. Erich R.
Fruehling, a Board-certified cardiologist, who performed a cardiac catheterization and left
ventriculography and coronary angiography. Dr. Fruehling diagnosed minimal nonobstructive
coronary artery disease and preserved left ventricular systolic function. On July 27 and
August 18, 2010 appellant was treated in an emergency room for palpitations, fatigue and
dizziness. His diagnoses included atrial flutter with rapid ventricular rate, fatigue, palpitations,
hypothyroidism, anxiety and recurrent sinus infections. On August 18, 2010 appellant was
treated in an emergency room for abdominal pain. His diagnoses included recurrent diverticulitis
of the descending colon with microperforation improved, palpitations, atrial flutter, anxiety,
hyperactivity, sinus infections, leukocytosis, overweight and aortic plaque atherosclerosis.
Appellant was treated by Dr. John Cordova, a Board-certified general surgeon, on
September 8, 2010 for diverticulitis and microperforation. His history was significant for prior
diverticular attacks. In reports dated October 13 and November 10, 2010, Dr. Cordova noted a
recent colonoscopy revealed a small polyp and a computerized tomography (CT) scan revealed
diverticulosis of the descending colon. He recommended a sigmoid resection. On November 10,
2010 Dr. Cordova performed a laparotomy with sigmoid colectomy distal descending colectomy
and primary anastomosis and diagnosed diverticulitis with recent diverticulitis and perforation.
A November 3, 2010 CT scan of the abdomen revealed inflammatory changes in the mid

3

sigmoid colon region, consistent with resolution of acute diverticulitis, extensive diverticular
disease remains in the sigmoid colon. On March 22, 2011 Dr. Kiechel noted treating appellant
on May 26, 2010 for severe allergy problems and chronic recurrent sinus infections. He noted
testing revealed allergies to mold spores and dust mites. Appellant reported working at the
Highlands building and indicated that he was doing well in this location but, while working in
the Star building, he was exposed to mold and had difficulties. Dr. Kiechel opined that allergen
exposures and sinus infections go hand-in-hand.
In statements dated April 28, 2010 and June 8, 2011, appellant reasserted that his
conditions were a result of the dust and mold allergens at the Star building and that management
was ineffective in dealing with the problem.
In an April 11, 2011 statement, Ms. Williamson reiterated that air quality testing was
completed by two separate environmental firms, which revealed that both the Highland and Star
buildings were within acceptable environmental standards. In a May 25, 2011 statement, Donald
Phillips, a director, advised that the employing establishment was committed to the health and
safety of the employees. Mr. Phillips advised that the test results identified acceptable air quality
and no readily apparent sources of molds/odors but noted pollen levels were elevated which was
due to outside pollen levels. Copies of the previously submitted indoor air quality assessments
were submitted.
In a decision dated August 9, 2011, OWCP denied appellant’s claim on the grounds that
medical evidence was insufficient to establish that his allergic conditions were caused by his
employment exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.

2

See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40 ECAB 1143 (1989); see Walter D.
Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB 243, 247 (1967)
(traumatic injury).

4

The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3
ANALYSIS
It is not disputed that appellant worked at the employing establishment and was exposed
to environmental factors such as those noted in the employing establishment’s air quality
investigation reports. The Board finds that he has not submitted sufficient medical evidence to
support an allergic or chronic sinus condition affecting his heart and intestines causally related to
the employment-related exposures. On March 11, 2011 OWCP advised appellant of the medical
evidence needed to establish his claim. Appellant did not submit a rationalized narrative medical
report from a physician addressing how specific employment factors caused or contributed his
heart or intestinal conditions.
Dr. Kiechel treated appellant on May 26, 2010 for severe allergy problems and chronic
recurrent sinus infections. Dr. Kiechel noted that appellant currently worked at the Highlands
building and was doing well at this location but, while working in the Star building, he was
exposed to mold and experienced allergen exposures and sinus infections. While he generally
attributed an exacerbation of appellant’s conditions to the work environment, he did not address
the evidence of record, such as the July 19 and 20, 2010 air quality reports, and how any findings
related to appellant’s medical treatment.4 For example, Dr. Kiechel did not explain why
employment exposure to certain allergies noted in the air quality report caused or aggravated a
particular condition nor did he address the impact on appellant’s diagnosed cardiovascular or
intestinal conditions.5
In a June 29, 2010 report, Dr. Thompson noted that appellant had allergic reactions to
mold spores and indoor dust. He generally stated that repeated exposure to allergens likely
caused chronic sinus infections. Dr. Thompson noted appellant’s surgically repaired mitral valve
defect was vulnerable to damage caused by infections but did not fully address this on relations
to the exposure noted in this case. Appellant reported that the Star building had dust and mold
and he reported headaches and chronic sinus infections. Dr. Thompson noted that it appeared
that the building appellant worked prior to October 2009 caused less irritation and fewer health
problems. The Board has held that speculative and equivocal medical opinions on causal
3

Solomon Polen, 51 ECAB 341 (2000).

4

See Frank Luis Rembisz, 52 ECAB 147 (2000) (where the Board held that a medical opinion based on an
incomplete history was insufficient to establish causal relationship).
5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); see Jimmie H. Duckett, 52 ECAB 332 (2001).

5

relationship are of diminished probative value.6 Dr. Thompson did not provide a rationalized
opinion explaining how the diagnosed allergic reaction, chronic sinus infections, headaches and
other health problems were caused or aggravated by the work exposure. The need for medical
reasoning or rationale is particularly important in a case such as this where appellant has multiple
preexisting conditions affecting his respiratory, cardiovascular and digestive system. Therefore,
the opinion of Dr. Thompson is insufficiently rationalized to meet appellant’s burden of proof.
Appellant also provided reports from Dr. Fruehling, regarding cardiac matters and
Dr. Cordova, regarding diverticulosis, but neither physician specifically addressed whether any
particular employment factors or exposures caused or contributed to the employee’s cardiac and
diverticulosis conditions. Similarly, 1999 reports from Dr. Flynn and Dr. Gangahar predate the
time of the claimed employment conditions and do not otherwise address the causal relationship
of the conditions and appellant’s work environment. Other medical reports including emergency
room records and reports of diagnostic testing do not establish the claim as they do not contain a
physician’s opinion addressing how established employment factors or exposures caused or
contributed to a diagnosed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.7 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and OWCP,
therefore, properly denied his claim for compensation.8
On appeal, appellant asserts that his employment caused his condition and that his
condition only symptomatic with workplace exposure. He also questioned the quality of the
mold testing that was performed. As explained, causal relationship must be established by
medical evidence and appellant has not submitted sufficient medical evidence to establish his
claim. He has also not submitted any evidence to support his assertion that the testing of the
work environment was inadequate or invalid.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
6

See Alberta S. Williamson, 47 ECAB 569 (1996); Frederick H. Coward, Jr. 41 ECAB 843 (1990); Paul E.
Davis, 30 ECAB 461 (1979).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

See 5 U.S.C. § 501.2(c). The Board’s jurisdiction is limited to the evidence that was before OWCP at the time it
issued its final decision; therefore, the Board is unable to review evidence submitted by appellant after the
October 29, 2008 OWCP decision.

6

ORDER
IT IS HEREBY ORDERED THAT the August 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

